DETAILED ACTION
This office action is in response to the communication received on October 25, 2021 concerning application No. 16/506,727 filed on July 9, 2019.
	Claims 1, 3-6 and 8-19 are currently pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments file in regards to the 35 USC 112b rejections of claims 1-19 have been fully considered. The amendments to the claims have been entered and the amendments overcome the 35 USC 112b rejections previously set forth.
Applicant’s arguments file in regards to the 35 USC 112d rejection of claim 11 have been fully considered. The amendment to the claim has been entered and the amendments overcomes the 35 USC 112d rejection previously set forth.
Applicant’s arguments with respect to claim(s) 1 and 19 have been considered but are moot because the claims have been amended to contain limitations that were not previously presented and the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the rejections of claims 1 and 19 below for further explanation.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5, line 5, “he processing” should read “the processing”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (“Predicting birth weight by fetal upper-arm volume with use of three-dimensional ultrasonography”, hereinafter Liang) in view of Kawashima et al. (US 2007/0078343, hereinafter Kawashima).
Regarding claim 1, Liang teaches an ultrasound diagnosis apparatus comprising processing circuitry (fig. 2 shows examples of three-dimensional ultrasonic images meaning an ultrasound diagnosis apparatus is being used and page 633, col. 1, para. 2 discloses the ultrasound system has a built in computer meaning it has processing circuitry) configured:
to generate an ultrasound image on a basis of a result of an ultrasound scan performed on a region including a part of a fetus (fig. 2 shows that three dimensional upper-arm images of a user are displayed meaning they are generated by the ultrasound diagnosis apparatus after scanning the upper-arm of the fetus):
to accept a designation of a range of the part of the fetus by an operator (fig. 1, fig. 2 and page 633, col. 1, para. 3 – col. 2 para. 1 describes the process of obtaining the ultrasound data of the humerus where the operator moves the cursor from one end of the shaft (XL) to the other end (XR). The designation of the two ends (XL and XR) by the operator is considered to be the designated range chosen by the operator); to measure a volume of the range based on the range designated by the operator (fig. 1, fig. 2 and page 633, col. 1, para. 3 – col. 2 para. 1 discloses calculating the volume of the designated region of the humerus determined by the operator); and to calculate an estimated fetal weight (EFW) based on the measured volume (page. 635, col. 1, para. 1 discloses a derived formula that is used to determine the estimated birth weight of the fetus and page. 637, col. 2, para. 4 recites “our study demonstrates the three-dimensionally assessed upper-arm volume can be used as a new modality in estimating fetal weight”); and
to cause a display to display the ultrasound image (fig. 2 shows that the ultrasound image is displayed).
Liang does not specifically teach that the processing circuitry is configured to obtain a schematic image schematically indicating the part of the fetus; and to cause a display to display the schematic image and either the ultrasound image or an image based on the ultrasound image, in such a manner that an orientation of the fetus included in either the ultrasound image or the image based on the ultrasound image and an orientation of the fetus indicated in the schematic image are a same orientation, on a basis of an analysis result from an analysis performed on either the ultrasound image or the image based on the ultrasound image.

Kawashima in a similar field of endeavor teaches the processing circuitry (13 - image processing device) is configured:
to obtain a schematic image (Guide image GG in fig. 5) schematically indicating the part of a subject ([0061] and [0062], lines 1-4, “the guide image data is image data of a section of a living body and anatomically corresponds to the two-dimensional image data created by the ultrasonic observation device 5”); and
to cause a display to display the schematic image and either the ultrasound image or an image based on the ultrasound image (fig. 5 shows the guide image GG and the ultrasound image UG displayed), in such a manner that an orientation of the subject included in either the ultrasound image or the image based on the ultrasound image and an orientation of the subject indicated in the schematic image are a same orientation ([0062], lines 4-9, “a position and an orientation of an organ or the like displayed in an guide image output and displayed by the display device 12 based on the guide image data anatomically correspond to those in the two-dimensional ultrasound image that corresponds to the two-dimensional image data”), on a basis of an analysis result from an analysis performed on either the ultrasound image or the image based on the ultrasound image ([0062] lines 9-14, “if the two-dimensional image data supplied from the ultrasonic observation device 5 is image data of a section of a head of pancreas viewed from a side of the duodena, the image creating unit 16c creates guide image data of the section of the head of pancreas viewed from the duodena” teaches us that the ultrasound image is analyzed first and then the schematic image is created based on the analysis of the ultrasound image). 
(Abstract, [0005]).
Regarding claim 17, Liang in view of Kawashima teaches the ultrasound diagnosis apparatus of claim 1, as set forth above. Liang further teaches the part of the fetus is either an upper arm or a thigh (fig. 2 discloses the part of the fetus being imaged is an upper arm).
Regarding claim 18, Liang in view of Kawashima teaches the ultrasound diagnosis apparatus of claim 1, as set forth above. Kawashima further teaches wherein the schematic image is represented by vector data (Fig. 5 shows the GG image being displayed using lines).

Regarding claim 19, Liang teaches an image processing method (The materials and methods section discloses the ultrasound image is analyzed) comprising:
generating an ultrasound image on a basis of a result of an ultrasound scan performed on a region including a part of a fetus (fig. 2 shows that three dimensional upper-arm images of a user are displayed meaning they are generated by the ultrasound diagnosis apparatus after scanning the upper-arm of the fetus):
accepting a designation of a range of the part of the fetus by an operator (fig. 1, fig. 2 and page 633, col. 1, para. 3 – col. 2 para. 1 describes the process of obtaining the ultrasound data of the humerus where the operator moves the cursor from one end of the shaft (XL) to the other end (XR). The designation of the two ends (XL and XR) by the operator is considered to be the designated range chosen by the operator); 
measuring a volume of the range based on the range designated by the operator (fig. 1, fig. 2 and page 633, col. 1, para. 3 – col. 2 para. 1 discloses calculating the volume of the designated region of the humerus determined by the operator); and 
calculating an estimated fetal weight (EFW) based on the measured volume (page. 635, col. 1, para. 1 discloses a derived formula that is used to determine the estimated birth weight of the fetus and page. 637, col. 2, para. 4 recites “our study demonstrates the three-dimensionally assessed upper-arm volume can be used as a new modality in estimating fetal weight”); and
causing a display to display the ultrasound image (fig. 2 shows that the ultrasound image is displayed).
Liang does not specifically teach that the method comprises obtaining a schematic image schematically indicating the part of the fetus; and causing a display to display the schematic image and either the ultrasound image or an image based on the ultrasound image, in such a manner that an orientation of the fetus included in either the ultrasound image or the image based on the ultrasound image and an orientation of the fetus indicated in the schematic image are a 
However,
Kawashima in a similar field of endeavor teaches an image processing method (fig. 4) that comprises:
obtaining a schematic image (guide image GG in fig. 5) schematically indicating a part of a subject ([0061] and [0062], lines 1-4, “the guide image data is image data of a section of a living body and anatomically corresponds to the two-dimensional image data created by the ultrasonic observation device 5”); and 
causing a display to display the schematic image and either the ultrasound image or an image based on the ultrasound image (fig. 5 shows the guide image GG and the ultrasound image UG displayed), in such a manner that an orientation of the subject included in either the ultrasound image or the image based on the ultrasound image and an orientation of the subject indicated in the schematic image are close to each other ([0062], lines 4-9, “a position and an orientation of an organ or the like displayed in an guide image output and displayed by the display device 12 based on the guide image data anatomically correspond to those in the two-dimensional ultrasound image that corresponds to the two-dimensional image data”), on a basis of an analysis performed on either the ultrasound image or the image based on the ultrasound image ([0062] lines 9-14, “if the two-dimensional image data supplied from the ultrasonic observation device 5 is image data of a section of a head of pancreas viewed from a side of the duodena, the image creating unit 16c creates guide image data of the section of the head of pancreas viewed from the duodena” teaches us that the ultrasound image is analyzed first and then the schematic image is created based on the analysis of the ultrasound image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Liang to have the method comprise obtaining a schematic image schematically indicating the part of the fetus; and causing a display to display the schematic image and either the ultrasound image or an image based on the ultrasound image, in such a manner that an orientation of the fetus included in either the ultrasound image or the image based on the ultrasound image and an orientation of the fetus indicated in the schematic image are a same orientation, on a basis of an analysis result from an analysis performed on either the ultrasound image or the image based on the ultrasound image. The motivation to make this modification is in order to create and display a guide image that can be used by the operator to help guide operations, as recognized by Kawashima (Abstract, [0005]).

Claims 3, 4, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Kawashima as applied to claim 1 and further in view of Endo et al. (US 2012/0262453, hereinafter Endo).
Regarding claim 3, Liang in view of Kawashima teaches the ultrasound diagnosis apparatus of claim 1, as set forth above. Kawashima further teaches the processing circuitry performs at least one selected from between a rotating process and an inverting process on the schematic image ([0203], [0204]), and 
the processing circuitry causes the display to display a schematic image resulting from the process and either the ultrasound image or the image based on the ultrasound image (fig. 18). 

Liang in view of Kawashima does not specifically teach that the process occurs on the basis of the analysis result of the ultrasound image or the image based on the ultrasound image. 
However, 
Endo in a similar field of endeavor teaches the process occurs on the basis of the analysis result of the ultrasound image or the image based on the ultrasound image ([0058] the image acquisition unit 130 first calculates in a cross sectional image the position of a target lesion and orientation of the ultrasonic tomographic image and based on the calculation rotates the reference cross section so that the orientation of the reference cross section matches the cross section of the lesion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by Liang in view of Kawashima to have the rotating or inverting process be performed based of the analysis result of the ultrasound image or the image based on the ultrasound image. The motivation to make this modification is so that the orientation of the region of interest of the reference image matches the orientation of the region of interest in the ultrasound image or image based on the ultrasound image, as recognized by Endo ([0058]).
Regarding claim 4, Liang in view of Kawashima and Endo teaches the ultrasound diagnosis apparatus of claim 3, as set forth above. Kawashima further teaches wherein
every time the ultrasound image is generated, the processing circuitry performs at least one selected from between the rotating process and the inverting process on the schematic image ([0203], [0204], each time a new ultrasound image is generated it would be obvious to perform at least the rotating process or inverting process in order to orient the schematic image with the orientation of the subject), on the basis of the analysis result, and 
every time at least one of the processes is performed, the processing circuitry causes the display to display the schematic image resulting from the process and either the ultrasound image or the image based on the ultrasound image (fig. 18). 
Regarding claim 11, Liang in view of Kawashima and Endo teaches the ultrasound diagnosis apparatus of claim 3, as set forth above. Kawashima further teaches wherein
the processing circuitry performs the analysis on either the ultrasound image or the image based on the ultrasound image ([0062] lines 9-14, “if the two-dimensional image data supplied from the ultrasonic observation device 5 is image data of a section of a head of pancreas viewed from a side of the duodena, the image creating unit 16c creates guide image data of the section of the head of pancreas viewed from the duodena” teaches us that the ultrasound image is analyzed first and then the schematic image is created based on the analysis of the ultrasound image). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by Liang in view of Kawashima to have the processing circuitry performs the analysis on either the ultrasound image or the image based on the ultrasound image. The motivation to make this 
Regarding claim 12, Liang in view of Kawashima and Endo teaches the ultrasound diagnosis apparatus of claim 11, as set forth above. Kawashima further teaches wherein
the processing circuitry analyzes an orientation of a structure included in the part of the subject from either the ultrasound image or the image based on the ultrasound image ([0062], although not specifically stated in order to know which orientation of the organ or like is to be displayed in the guide image the system must first calculate the orientation of the organ or the like in the ultrasound image). Additionally, as previously taught Liang teaches the subject is a fetus.
Liang in view of Kawashima does not specifically teach the processing circuitry, during the rotating process, rotates the schematic image on a basis of the orientation of the structure. 
However, 
Endo teaches the processing circuitry, during the rotating process, rotates the schematic image on a basis of the orientation of the structure ([0058], lines 9-13, “the cross-sectional image acquisition unit 130 rotates the cross section in the reference coordinate system so that the orientation of the cross section is matched with the orientation of the ultrasonic tomographic image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by Liang in view of Kawashima and Endo to have the processing circuitry rotate the schematic image on a basis of the orientation of the structure. The motivation to make this modification is so that the orientation of the region of interest of the reference image matches the orientation of ([0058]).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Kawashima as applied to claim 1 and further in view of Kim et al. (US 2010/0274132, hereinafter Kim).
Regarding claim 5, Liang in view of Kawashima teaches the ultrasound diagnosis apparatus of claim 1, as set forth above. Kawashima further teaches wherein the processing circuitry (controlling unit 33) performs at least one selected from between a rotating process and an inverting process on either the ultrasound image or the image based on the ultrasound image ([0199], [0200]), and 
the processing circuitry causes the display to display an image resulting from the process and the schematic image (fig. 17, [0200]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by Liang in view of Kawashima to have the processing circuitry perform at least one selected from between a rotating process and an inverting process on the schematic image. The motivation to apply the known technique of rotating a schematic image of Kawashima to the ultrasound diagnosis apparatus of Liang in view of Kawashima would be to allow for the predictable results of aligning the schematic image with the ultrasound image.
Liang in view of Kawashima does not specifically teach that the process occurs on the basis of the analysis result of the ultrasound image or the image based on the ultrasound image. 
However, 
([0036], lines 9-12, “the arranging section 148 may further perform the position arrangement of the 3D ultrasound image by moving or rotating the 3D ultrasound image based on the calculated difference”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by Liang in view of Kawashima to have the rotating or inverting occur on the basis of the analysis result of the ultrasound image or the image based on the ultrasound image. The motivation to make this modification is in order to align the ultrasound image or image based on the ultrasound image to the reference image, as recognized by Kim ([0036]).
Regarding claim 6, Liang in view of Kawashima and Kim teaches the ultrasound diagnosis apparatus of claim 5, as set forth above. Kawashima further teaches wherein
every time the ultrasound image is generated, the processing circuitry performs at least one selected from between the rotating process and the inverting process on either the ultrasound image or the image based on the ultrasound image, ([0199], [0200], each time a new ultrasound image is generated it would be obvious to perform at least the rotating process or inverting process in order to orient the ultrasound image or image based on the ultrasound image with the reference image), on the basis of the analysis result, and 
every time at least one of the processes is performed, the processing circuitry causes the display to display image resulting from the process and the schematic image (fig. 17). 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Kawashima as applied to claim 1 and further in view of Kurita et al. (US 2016/0015364, hereinafter Kurita).
Regarding claim 8, Liang in view of Kawashima teaches the ultrasound diagnosis apparatus of claim 1, as set forth above. 
Liang in view of Kawashima does not specifically teach the schematic image is an image including information about a measuring method implemented on the part of the fetus.
However,
Kurita in a similar field of endeavor teaches the schematic image is an image including information about a measuring method implemented on the part of the fetus (fig. 6 to fig. 13 show schematic images of the first (31), second (32), and third (33) markers that represent a measurement method for the femur (31), abdominal circumference (32), and biparietal diameter (33)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by Liang in view of Kawashima to have the schematic image include information about a measurement method. The motivation to make this modification is in order to have a guide for the operator during examination, as recognized by Kurita ([0065]).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Kawashima as applied to claim 1 and further in view of Hasegawa et al. (US 2007/0249937, hereinafter Hasegawa).
Regarding claim 9, Liang in view of Kawashima teaches the ultrasound diagnosis apparatus of claim 1, as set forth above. Liang further teaches the region is a three-dimensional (fig. 2 discloses that the upper-arm has volume meaning it is three-dimensional and that the images are three-dimensional ultrasonographic images).
Liang in view of Kawashima does not specifically teach the image based on the ultrasound image is a tomographic image generated from the three-dimensional image. 
However, 
Hasegawa in a similar field of endeavor teaches the image based on the ultrasound image is a tomographic image generated from the three-dimensional image ([0008], lines 15-19, “the three-dimensional operating means is designed so as to cut and division-display a plurality of tomographic images of the three-dimensional image at any set positions and angles within a three-dimensional display range including the three-dimensional image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by Liang in view of Kawashima to have the image based on the ultrasound image be a tomographic image generated from the three-dimensional image. The motivation to make this modification is in order to easily view the situation inside the specimen, as recognized by Hasegawa ([0009]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Kawashima as applied to claim 1 and further in view of Akihiro et al. (US 2013/0150721, hereinafter Akihiro).
Regarding claim 10, Liang in view of Kawashima teaches the ultrasound diagnosis apparatus of claim 1, as set forth above. 
Liang in view of Kawashima does not specifically teach the region is a two-dimensional region, and the ultrasound image is a tomographic image.

Akihiro in a similar field of endeavor teaches the region is a two-dimensional region ([0034], describes the process of obtaining multiple tomographic images of the region meaning that each scan is only a two-dimensional scan, therefore the region being imaged is only two-dimensions), and 
the ultrasound image is a tomographic image ([0036], lines 6-8, “a tomographic image representing an internal body tissue of the subject is sequentially formed as a two-dimensional ultrasonic image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by Liang in view of Kawashima to have the region be a two-dimensional region and the ultrasound image to be a tomographic image. The motivation to make this modification is in order to make sure that the position and orientation of the ultrasound probe is in the correct position, as recognized by Akihiro ([0036]).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Kawashima and Endo as applied in claim 11 and further in view of Gupta et al. (US 2013/0190600, hereinafter Gupta).
Regarding claim 13, Liang in view of Kawashima and Endo teaches the ultrasound diagnosis apparatus of claim 11. Kawashima further teaches wherein
the processing circuitry analyzes an orientation of a structure included in the part of the subject from either the ultrasound image or the image based on the ultrasound image ([0062], although not specifically stated in order to know which orientation of the organ or like is to be displayed in the guide image the system must first calculate the orientation of the organ or the like in the ultrasound image). Additionally, as previously taught Liang teaches the subject is a fetus.
Endo further teaches the processing circuitry, during the rotating process, rotates the schematic image on a basis of the orientation of the structure ([0058], lines 9-13, “the cross-sectional image acquisition unit 130 rotates the cross section in the reference coordinate system so that the orientation of the cross section is matched with the orientation of the ultrasonic tomographic image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by Liang in view of Kawashima and Endo to have the processing circuitry rotate the schematic image on a basis of the orientation of the structure. The motivation to make this modification is so that the orientation of the region of interest of the reference image matches the orientation of the region of interest in the ultrasound image or image based on the ultrasound image, as recognized by Endo ([0058]).
Liang in view of Kawashima and Endo does not specifically teach analyzing an orientation of a bone.
However, 
Gupta teaches determining the orientation of a bone ([0084], lines 6-7, “the orientation of the femur shaft 1106 may be determined”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by Liang in view of Kawashima and Endo to have analyzed the orientation of a bone. The ([0084]).
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Kawashima and Endo as applied in claim 11 and further in view of Hu et al. (US 2019/0206052, hereinafter Hu).
Regarding claim 14, Liang in view of Kawashima and Endo teaches the ultrasound diagnosis apparatus of claim 11, as set forth above. As taught by Endo the processing circuitry, during the inverting process, inverts the schematic image on the basis of the positional relationship of the region within the ultrasound image ([0058], lines 9-13, “the cross-sectional image acquisition unit 130 rotates the cross section in the reference coordinate system so that the orientation of the cross section is matched with the orientation of the ultrasonic tomographic image”, if the ultrasonic image was orientated with a 180 degree difference from the reference image the cross-sectional image acquisition would rotate the reference image 180 degrees thereby inverting the image to match the orientation of the ultrasonic image. Additionally, page 40, para. 2 of the specification references the inverting as a rotation of the schematic image “by one degree at a time from -90 degrees to 90 degrees” and vice versa). Additionally, as previously taught, Liang teaches that the subject is a fetus.
Liang in view of Kawashima and Endo does not specifically teach from either the ultrasound image or the image based on the ultrasound image, the processing circuitry analyzes a positional relationship between an image region indicating the part of the subject and a bone image region indicating a bone included in the part of the subject.
However, 
([0058], [0090]) the processing circuitry ([0167], [0168]) analyzes a positional relationship between an image region (wrist) indicating the part (carpals) of the subject (the capitate bone is representing the origin of the carpal bones as it is the central bone out of the 8 carpal bones) and a bone image region indicating a bone (each of the other carpals located within the image) included in the part of the subject ([0090], lines 4-6, “the carpal anatomy priori model for showing a positional relationship among all the carpal bones in one carpal region is obtained”). Additionally, although the positional relationship was calculated using X-ray images it is well understood that the processing circuitry would be able to perform the same calculations for an ultrasound image or an image generated from an ultrasound image.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by Liang in view of Kawashima and Endo to have the processing circuitry analyze a positional relationship between an image region indicating the part of the subject and a bone image region indicating a bone included in the part of the subject. The motivation to make this modification is in order to know the position of a bone within an imaged region, as recognized by Hu ([0090]).
Regarding claim 15, Liang in view of Kawashima, Endo, and Hu teaches the ultrasound diagnosis apparatus of claim 14, as set forth above. Additionally, as previously taught, Liang teaches the subject is a fetus. Hu further teaches ([0058], [0090] discloses the positional relationship is established between the center of gravity of the part of a subject and the center of gravity of the indicated bone) wherein the processing circuitry analyzes a positional relationship between a center of gravity of the part of the subject indicated in the image region (capitate bone) and a center of gravity of the bone indicated in the bone image region (the other 7 carpal bones). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by Liang in view of Kawashima, Endo, and Hu to have the processing circuitry analyze a positional relationship between the center of gravity of the part of the subject indicated in the image region and a center of gravity of the bone indicated in the bone image region. The motivation to make this modification is in order to know the position of a bone within an imaged region, as recognized by Hu ([0090]).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Kawashima and Endo as applied in claim 11 and further in view of Zou et al. (US 2017/0007161, hereinafter Zou).
Regarding claim 16, Liang in view of Kawashima and Endo teaches the ultrasound diagnosis apparatus of claim 11, Liang in view of Kawashima and Endo teaches wherein on the basis of an analysis result, the processing circuitry performs at least one selected from between the rotating process and the inverting process on the schematic image, on the basis of the analysis result from the analysis, as set forth above in claim 3 which claim 11 depends from. Additionally, as previously taught, Liang teaches the subject is a fetus.
Liang in view of Kawashima and Endo does not specifically teach upon detecting, from the ultrasound image, a bone image region indicating a bone included in the part of the subject, the processing circuitry calculates a reliability of the detected bone image region, and the analysis result is whether the reliability is higher than a threshold value. 
However, 
([0025], lines 1-2, “the image processor 3 may process the ultrasound image data and generate the section images”), a bone image region indicating a bone included in the part of the subject (81, 82, 83, figs. 8a-8c), the processing circuitry calculates a reliability of the detected bone image region ([0084], the intensity threshold is referencing a brightness threshold of the connected region within the ultrasound image), and 
the analysis result is whether the reliability is higher than a threshold value ([0084] discloses determining whether the intensity is greater than a threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by Liang in view of Kawashima and Endo to have the analysis be a reliability of whether or not a bone is detected in an imaging region. The motivation to make this modification is in order to know whether or not the intended bone to be imaged is present in the imaging region, as recognized by Zou ([0084]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chang et al. (“Three-Dimensional Ultrasound-Assessed Fetal Thigh Volumetry in Predicting Birth Weight”) teaches determining the estimated fetal weight using the determined fetal thigh volume.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/A.W.B./Examiner, Art Unit 3793             

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791